Citation Nr: 1438523	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-45 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to March 1978.  She also had prior service with the U.S. Army Reserve from July 1975 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a Board video conference hearing.  A transcript of the hearing has been associated with the claims file. 

In a November 2011 decision, the Board denied the recharacterized claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the denial of her psychiatric claim to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) which found that the Board did not provide adequate reasons and bases to demonstrate that a preexisting psychiatric disorder (schizophrenia) was not aggravated beyond normal progression during the Veteran's period of active service.  The Court action vacated the Board's November 2011 decision as to her psychiatric claim and remanded it for further adjudication.

The Board remanded the Veteran's claim for further development, to include obtaining a VA psychiatric examination, in June 2013.  The requested development has been accomplished.  The Veteran submitted additional evidence to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013) after the issuance of the January 2014 supplemental statement of the case.  

The Veteran's claim for entitlement to total disability rating based on individual unemployability due to service-connected disability was denied by the RO in a rating decision dated June 26, 2014.  In July 2014, the Veteran submitted a new claim for entitlement to total disability rating based on individual unemployability due to service-connected disability.  Viewing this document in the light most favorable to the Veteran, it was construed as a notice of disagreement with the June 2014 rating decision but a statement of the case has not yet been issued.  However, the Board observes that VACOLS, the Board's computerized case system, shows that the RO is aware that the Veteran filed a notice of disagreement and is in the process of addressing that appeal.  Hence, the Board concludes that it is not necessary to remand the matter pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The Veteran has not provided sufficient detail or supporting evidence to verify that that she was exposed to a stressor, including a sexual assault, during her military service and her statements alone are not credible.  

2.  The Veteran has not been diagnosed with PTSD based on a verified stressor.  

3.  Personality disorders are not disabilities within the meaning of VA law.  

4.  There is clear and unmistakable evidence that a psychiatric disability (schizophrenia) pre-existed the Veteran's military service.

5.  There is clear and unmistakable evidence that the Veteran's pre-existing schizophrenia was not aggravated during military service beyond the normal progression of the disease.  

6.  The most probative evidence fails to show that the Veteran has a psychiatric disability, to include bipolar disorder and major depressive disorder, which was incurred in or aggravated by active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).  

2.  A psychiatric disability was not incurred in service, may not be presumed to have been so incurred, and schizophrenia was not aggravated by active service.  §§ 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a December 2007 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  She was advised in an enclosed sheet that she was to fill out and return the types of alternative evidence that could be submitted to substantiate her claim for service connection for PTSD based on a sexual assault.  Additionally, she was also advised of how disability ratings and effective dates were assigned.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided, including in the Joint Motion for Remand.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence since the Board's remand.  VA has obtained an examination with respect to the claim on appeal and the examination and opinion is adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that there has been substantial compliance with the June 2013 remand and VA has satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a chronic disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  
When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  The presence of a recognizable stressor is the essential prerequisite to support a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not document any treatment for PTSD.  The Veteran has not averred that her alleged stressors occurred during combat with the enemy - in fact, she served during peace time.  In her claim for benefits, she asserted that she had PTSD as a result of sexual assaults that took place during her active duty, including being "pimped by her husband."  However, despite being given the opportunity to do so, she has not provided sufficient detail regarding the incidents nor provided any type of information that was capable of verification.  She also did not provide any corroborating evidence from other sources such as letters from family members counseling facilities, personal diaries, etc.  The record indicates that the Veteran has a chronic mental disability and a substance abuse problem.  Hence, for the purpose of establishing the occurrence of a personal assault stressor, the Board finds that her statements alone are simply not deemed credible and reliable.  Consequently, even though the record contains a diagnosis of PTSD, in the absence of either confirmed combat status or a confirmed stressor, the claim may not be granted.  Hence, the Veteran's service connection claim for PTSD fails on that basis.  In conclusion, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  

With regard to the issue of entitlement to service connection for a psychiatric disability other than PTSD, the Board finds that the record includes clear and unmistakable evidence that the Veteran had a psychiatric disability prior to her military service.  Although found to be clinically normal psychiatrically upon entrance to service, her service treatment records document a report of a two-month psychiatric hospitalization in 1972 with a diagnosis of schizophrenia.  Both private and VA clinicians have concurred that the Veteran's psychiatric impairment preexisted her military service.  

Service personnel records contain evidence of two disciplinary proceedings under Article 15 of the Uniform Code of Military Justice in June 1976 and December 1977 for stealing money, introducing a member of the opposite sex into troop billets, and being absent from duty.  

During her military service, the Veteran underwent extensive psychiatric treatment.  However, the treating physicians concluded that her preexisting psychiatric impairment was not aggravated by service beyond the normal progression.  This conclusion was based on the reports from the Veteran's prior hospitalization, as well as the Veteran's in-service treatment.  Essentially, the contemporaneous clinicians determined that the Veteran experienced a flare-up of her preexisting schizophrenia during her service for which service connection is not warranted.  See Hunt, supra.  Notably, in April 1976, it was reported that although there was evidence of schizophrenic illness, there was no overt delusional symptoms, the Veteran was not a risk to herself or others, and in light of her pregnancy, antipsychotic medications were not prescribed.  Upon discharge from the hospital, she was determined to be "mentally competent" and able to manage her own financial affairs.  Discharge from military service was recommended.  However, in September 1976, the clinicians reported that although formal psychological testing revealed some symptoms suggestive of schizophrenic residual symptoms, the Veteran was "found to demonstrate no formal evidence of a thought disorder at the present time."  As such, she was afforded a temporary  S-2 profile - a trial of duty because she manifested no formal evidence of a thought disorder at that time, and she had a strong desire for a trial at duty.  She gave birth in December 1976.  Upon clinical examination in December 1977, she was found to be psychiatrically normal.  Upon separation examination in March 1978, she was also found to be psychiatrically normal.  In her Report of Medical History, completed in March 1978, she reported that she was in "good health" and her only medication was birth control pills.  Discharge was recommended under the Expeditious Discharge Program due to an "inability to adapt to army life and failure to meet acceptable standards for continued military service."  No psychiatric impairment was noted upon discharge.  The Board has accorded this evidence significant probative value because it was contemporaneous to the clinical treatment provided by the Veteran and was not prepared in support of a claim for monetary benefits.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of a claimant's testimony).  

There are virtually no clinical records documenting complaints of or treatment for psychiatric impairment until the 1990s - more than 12 years after separation from service.  

In March 2013, the Veteran's attorney submitted a March 2013 private psychiatric evaluation by R.K.G, Ph.D.  He diagnosed the Veteran with paranoid schizophrenia, a somatoform disorder, and a borderline personality disorder.  Dr. R.K.G. stated that both the paranoid schizophrenia and the borderline personality disorder pre-existed the Veteran's period of active service and that it was at least as likely as not that each was aggravated during her period of active duty.  Dr. K.M.G. also explained that the somatoform disorder was a pain disorder associated with both psychological factors and a general medical condition, and he asserted this diagnosis was considered to have been caused by the Veteran's period of military service.  

Following the June 2013 Board remand, a VA/QTC psychiatric examination was provided in January 2014.  At that time, she was not diagnosed with an Axis I disorder.  PTSD (which the Veteran originally claimed) was not found.  She was diagnosed with borderline personality disorder.  The examiner refuted the findings of the private psychologist, noting that the manifestations of the Veteran's psychiatric disorder most closely approximate borderline personality disorder.  Following a very through recitation of the record, the examiner pointed out that this disorder manifested well before service, and that her current pattern of behavior was no different from her teenage years to the present.  

The private psychologist provided an April 2014 addendum to his February 2013 opinion.  He indicated that he was in agreement that borderline personality disorder preexisted the Veteran's period of active service.  As to the diagnosis of schizophrenia, he once again pointed out that this diagnosis was provided in 1972, and bolstered by the Veteran's pattern of substance abuse and prostitution.  It was further noted that on enlistment in July 1975, no psychiatric condition was found, indicating that the Veteran was in acceptable psychiatric health upon her acceptance into military service.

Subsequently, per the psychologist, the Veteran enjoyed a period of service with no overt psychiatric problems, during which she received several promotions and achievements.  Gradually, however, there emerged what proved over time to be an exacerbation of the underlying psychosis to the extent that these disorders seemed to reemerge into the active phase, after having been in a residual phase or state of remission.  These active phases were precipitated by several events (external stressors which combined to undermine the equilibrium the Veteran had achieved, whereupon a process of deterioration and decompensation ensued).  Specifically, the psychologist pointed to service treatment reports of conflictual social relationships and domestic problems.  Per the provider, these signs can be seen as a downward spiral from adequate adjustment to military life to a process of gradual deterioration marked by disorganized thinking (to include paranoid ideation and delusions of persecution).  He concluded that such manifestations resulted in the need for hospitalization and psychiatric treatment due to increased functional incapacity with severity to such an extent that the Veteran was ultimately declared unfit for duty.  However, he failed to take into account that the Veteran was retained for a trial period after her hospitalization, she continued her pregnancy to term without anti-psychotic medications, and she was eventually discharge because she was unfit for duty - no psychiatric impairment was found at the time of her discharge in March 1978.  Additionally, he does not discuss the Veteran's lack of treatment for psychiatric impairment for more than 12 years after her discharge from military service.  An opinion based upon an inaccurate factual premise has no probative value.  Calvert v. Brown, 5 Vet. App. 461 (1993).  As such, the Board has accorded this opinion little probative value.  See Winsett, Bloom, supra.  Moreover, to the extent that his opinion was based on a personal interview with the Veteran, his assessment was that the Veteran had a "tendency to fabricate" and her poor recall "maybe a factor that limits [her] ability to be a reliable historian.  See pages 5-6 of the February 2013 assessment.  

The record also shows that the Veteran has also been diagnosed with bipolar disorder, major depressive disorder, and a somatoform disorder.  However, none of those disorders was diagnosed in service.  Hence, it may not be concluded that they were incurred during military service.   

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for entitlement to an acquired psychiatric disorder, to include PTSD, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



______________________________________________
S.J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


